DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on November 1, 2019; April 1, 2020 and July 21, 2021 were filed after the mailing date of the Application on October 10, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on October 10, 2019.  These drawings are in compliance with 37 CFR 1.84, and have been accepted.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures 
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent 

Claim(s) 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Almuhaidib (U.S. Patent Application Publication 2016/0320506A1) hereinafter “Almuhaidib”.
Regarding claim 1, Almuhaidib teaches a system for near-surface subsurface imaging (Almuhaidib; paragraph [0012]: “FIG. 1 is a schematic earth model illustrating reflected seismic waves as a source for a reference/source wavefield and a receiver wavefield composed of near-surface scattered waves (corresponding to scattered body waves and surface waves, respectively), according to an implementation”; paragraph [0020]: “This disclosure describes computer-implemented methods, software, and systems for imaging and locating near-surface heterogeneities using seismic data by accounting for information contained in near-surface scattered body-to-surface waves when modeling wave propagation for subsurface imaging”) for detecting and characterizing subsurface heterogeneities (Almuhaidib; paragraph [0017]: “FIG. 6 is a flowchart of an example method for imaging and locating near-surface heterogeneities using seismic data, for example, for reservoir analysis of a subterranean region, according to an implementation”), comprising: 
a non-contact acoustic source that senses a plurality of acoustic waves that travel through a surface (Almuhaidib paragraph [0032]: “The example earth model 100 includes a seismic source 108 (for example, a seismic air-gun or other seismic source) that can emit seismic energy. Although seismic source 108 is illustrated beneath a free surface 110, other implementations can include a seismic source above/on the free surface (for example, a vibroseis)”); 
besides the reflected seismic waves 102, there can be coherent noise (for example, surface waves 106), induced by the scattered body waves 104 caused by scatterers 122. Specifically, the earth model 100 shows scattered surface (Rayleigh) waves 106 excited by direct body waves 112 and upcoming reflected seismic waves 102”); 
an imaging device that dynamically generates a time sequence of images of properties of the acoustic waves (Almuhaidib FIG.6; paragraph [0043]: “As illustrated in the workflow of FIG. 6, the source and receiver wavefields are decomposed (for example to the P-wave potential using equation (3) above) before the imaging condition is applied (cross-correlating and stacking over all time steps and sources). The imaging condition computes the scalar product of the two wavefields at each time step and summation over all time levels and shot locations”) and maps elastic wave fields of the acoustic waves (Almuhaidib paragraph [0022]: “The ultimate goal in exploration seismology is to obtain an optimum image of the subsurface to map reservoir boundaries (for example, structural mapping) and to characterize reservoir properties (for example, porosity, saturation, permeability, and fracture density and orientation) for field evaluation and development”; paragraph [0025]: “To locate and image the near-surface scatterers, the described approach uses a pre-stack, elastic, reverse-time migration (RTM) that utilizes the scattered body-to-surface waves (for example, body to P-. S-, and surface waves), the most sensitive part of the wavefield to near-surface heterogeneities, before an imaging condition is applied”); and 
a processor (Almuhaidib paragraph [0033]: “a computer system 150 can be used to acquire seismic data. As described above, the computer system 150 can include one or more computing devices or systems") that analyzes dynamic multi-wave data of the images (Almuhaidib paragraph [0034]: “In a shot-profile domain, an image is constructed by: 1) forward propagating the reference wavefield (modeled data with the estimated source wavelet); 2) back propagating the scattered wavefield (recorded multi-component data) as boundary conditions; and 3) separating the reference and scattered wavefields into P-wave components (that is, divergence of the wavefield) before the imaging condition is applied at each image location”; paragraph [0035]: “The multi-component source and receiver wavefields are extrapolated in time by solving a seismic elastic-wave equation in isotropic elastic media”) to quantify spatial variations in the mechanical and viscoelastic properties of the subsurface (Almuhaidib paragraph [0028]: “However, any modeling scheme (for example, finite element, spectral elements, and the like) that can solve the elastic wave equation and takes into account spatial variations of the elastic properties (for example, lateral and vertical variations in velocities and densities of the materials) can be utilized. For a source wavefield, sources are incorporated in the simulation by adding a force term (for example, values of a source time function) to stress components at a cell point placed on the top of the computational grid, to mimic a vibroseis-type field acquisition (for example using a vibrator). For a receiver wavefield, sources are incorporated in the simulation by adding recorded data reversed in time (that is, a separated scattered wavefield) to the particle velocity components at cell points in the computational grid placed at the same locations as the receivers”).

Regarding claim 4, Almuhaidib teaches claimed invention as shown above for the claim 1, Almuhaidib further teaches the non-contact acoustic source generates one or more subsurface acoustic modes in addition to Rayleigh waves (Almuhaidib paragraph [0021]: “A "P-wave" denotes a primary or compressional wave, an "S-wave" denotes a secondary or shear wave, and "surface waves" refer to Rayleigh waves that are confined with propagation along the earth's free surface”).

Regarding claim 6, Almuhaidib teaches claimed invention as shown above for the claim 1, Almuhaidib further teaches the system is constructed and arranged for a characterization and monitoring of geologic hazards, infrastructure, and fluids (Almuhaidib paragraph [0022]: “However, in the real world, many factors affect the quality of seismic data. These factors include near-surface complexity in arid environments (for example, surface topography and near-surface heterogeneities) such as sand dunes, wadis/large escarpments, karsted carbonates, caves, dry river beds, and any abrupt change in the elastic properties of earth material (for example, velocity and density) not only due to lithology changes but also can be due to other material property variations such as pressure and fluid saturations”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Almuhaidib in view of Pepper et al. (U.S. Patent 6809991B1) hereinafter “Pepper”.
In regards of claim 2 Almuhaidib teaches the claimed invention as shown above for the claim 1. 
Almuhaidib further teaches the non-contact acoustic source generates the acoustic waves including a combination of compressional (P) waves, shear (S) waves (Almuhaidib paragraph [0021]: “A "P-wave" denotes a primary or compressional wave, an "S-wave" denotes a secondary or shear wave, and "surface waves" refer to Rayleigh waves that are confined with propagation along the earth's free surface”), and directed at a focus region at the subsurface (paragraph [0020]: “This disclosure describes computer-implemented methods, software, and systems for imaging and locating near-surface heterogeneities using seismic data by accounting for information contained in near-surface scattered body-to-surface waves when modeling wave propagation for subsurface imaging”; FIG.4A-4F, paragraph [0051]: “The scatterers excite primary, shear and, also, surface waves due to the proximity to the free surface. BB and BR in panel (c) refer to scattered body-to-body and body-to-Rayleigh waves, respectively”). 
Almuhaidib does not teach propagating waves via a thermoelastic effect.
Pepper teaches propagating waves via a thermoelastic effect (Pepper column 2, lines 46-51: “The exciter laser 31 periodically emits an excitation signal 36 in the form of one or more beams of laser light. Upon absorption in the ground 13 or in the air near the surface 14 of the ground 13, the beam or signal 36 generates an acoustic excitation along the surface 14, as well in the subsurface, through thermoelastic and/or ablative effects”).
It would have been obvious to one of ordinary skill in the art to include in the system for near-surface subsurface imaging for detecting and characterizing subsurface heterogeneities taught by Almuhaidib the propagating waves via a thermoelastic effect  as taught by Pepper since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the system for near-surface subsurface imaging for detecting and characterizing subsurface heterogeneities of Almuhaidib, it is within the capabilities of one of ordinary skill in the art to propagate waves via a 

	In regards of claim 3 Almuhaidib teaches the claimed invention as shown above for the claim 1. 
Almuhaidib further teaches the non-contact acoustic source includes: (a source) that generates a plurality of acoustic surface waves at a frequency range at the surface or subsurface (paragraph [0021]: “For purposes of this disclosure, "near-surface" refers to the shallowest one wavelength depth from the earth's surface. For example, in case of 30 Hz dominant frequency and 1800 m/s wave speed, the shallowest one wavelength is equivalent to the top 60 m depth from the earth's surface”; paragraph [0047]: “In this provided example, a vertical point source is used with a Ricker wavelet and 30 Hz center frequency (approximately 75 Hz maximum frequency). The simulations are carried out for nineteen sources located at the surface with a 50 m space interval between each source”).
Almuhaidib does not teach the non-contact acoustic source includes a laser.
Pepper teaches the non-contact acoustic source includes a laser (Pepper column 2, lines 46-51: ''The exciter laser 31 periodically emits an excitation signal 36 in the form of one or more beams of laser light. Upon absorption in the ground 13 or in the air near the surface 14 of the ground 13, the beam or signal 36 generates an acoustic excitation along the surface 14, as well in the subsurface, through thermo-elastic and/or ablative effects").
.

Claims 5, 11-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Almuhaidib in view of Lev et al. (U.S. Patent 8797828B1) hereinafter “Lev”.
In regards of claim 5, Almuhaidib teaches the claimed invention as shown above for the claim 1.
Almuhaidib further teaches perturbations resulting from an output of the acoustic waves by the non-contact acoustic source are measured at a plurality of different depths in the subsurface by scattered signals generated by the instrument and form a depth profile (Almuhaidib paragraph [0027]: “However, because the surface waves decay exponentially with depth, the heterogeneities that are close to the free surface are better illuminated and imaged by the scattered surface waves” and FIG.5C, FIG. 5C illustrates that a precise depth image depends on the ability to accurately estimate a subsurface velocity model, especially for field data. As shown in FIG. 5C, small errors in the velocity model can significantly defocus the image results. In such cases, updating the velocity model based on least-square migration (LSM) or a waveform inversion can be useful to mitigate resultant artifacts in the RTM image”).
Almuhaidib does not teach scattered radar signals.
Lev teaches scattered radar signals (column 2, lines 13-17: “A further known method for detecting underground objects is ground penetrating radar (herein abbreviated GPR). In GPR, electromagnetic waves in the 1-100 kilohertz (herein abbreviated kHz) range are directed towards an area of interest”). 
It would have been obvious to one of ordinary skill in the art to include in the system for near-surface subsurface imaging for detecting and characterizing subsurface heterogeneities taught by Almuhaidib the scattered radar signals taught by Lev since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the system for near-surface subsurface imaging for detecting and characterizing subsurface heterogeneities of Almuhaidib, it is within the capabilities of one of ordinary skill in the art to include the scattered radar signals with the predictable result of obtaining an optimum image of the subsurface objects as needed in Almuhaidib (Paragraph [0022]).

In regards of claim 11, Almuhaidib teaches a system for near-surface subsurface imaging (Almuhaidib FIG. 1, paragraph [0012]: “FIG. 1 is a schematic earth model illustrating reflected seismic waves as a source for a reference/source wavefield and a receiver wavefield composed of near-surface scattered waves (corresponding to scattered body waves and surface waves, respectively), according to an implementation”; paragraph [0020]: “This disclosure describes computer-implemented methods, software, and systems for imaging and locating near-surface heterogeneities using seismic data by accounting for information contained in near-surface scattered body-to-surface waves when modeling wave propagation for subsurface imaging”) for detecting and characterizing subsurface heterogeneities (FIG.6, paragraph [0017]: “FIG. 6 is a flowchart of an example method for imaging and locating near-surface heterogeneities using seismic data, for example, for reservoir analysis of a subterranean region”), comprising: 
a plurality of acoustic waves that travel through a surface (FIG.1, paragraph [0032]: “The example earth model 100 includes a seismic source 108 (for example, a seismic air-gun or other seismic source) that can emit seismic energy. Although seismic source 108 is illustrated beneath a free surface 110”); and 
a subsurface apparatus that senses vibrational modes of a subsurface below the perturbed surface by measuring scattered radar signals (FIG.1, paragraph [0032]: “besides the reflected seismic waves 102, there can be coherent noise (for example, surface waves 106), induced by the scattered body waves 104 caused by scatterers 122. Specifically, the earth model 100 shows scattered surface (Rayleigh) waves 106 excited by direct body waves 112 and upcoming reflected seismic waves 102”), For purposes of this disclosure, "near-surface" refers to the shallowest one wavelength depth from the earth's surface. For example, in case of 30 Hz dominant frequency and 1800 m/s wave speed, the shallowest one wavelength is equivalent to the top 60 m depth from the earth's surface”; paragraph [0027]: “The P-wave components (divergence of the wavefield) are derived from the spatial derivatives of the measured wavefields. The scattered body-to-surface waves travel horizontally along the free surface, and they provide optimal illumination and wavenumber coverage of the near surface when combined with nearly vertical body waves. However, because the surface waves decay exponentially with depth, the heterogeneities that are close to the free surface are better illuminated and imaged by the scattered surface waves”; paragraph [0058]: “However, because the amplitude of surface waves decays exponentially with depth, only near-surface heterogeneities that are close to the free surface (for example, shallower than one wavelength) can be illuminated and imaged by the scattered body-to-surface waves. As a result, the intensity of the imaged scatterers with scattered surface waves decreases with depth, and therefore, body-to-body-wave scattering contributes more to the image”). 
Almuhaidib does not teach a laser that senses; and
a radar apparatus.
Lev teaches a laser that senses (Lev FIG.1 elements 102, 104; column 8, line 62- column 9, line 1: "Reference is now made to FIG. 1 which is a schematic illustration of a system for detecting and imaging underground objects, generally referenced 100, constructed and operative in accordance with an embodiment of the disclosed technique. System 100 includes a multibeam laser 102, an optical sensing system 104, a seismic source 106 and a processor 108"); and
a subsurface radar apparatus (Lev column 2, lines 13-17: “A further known method for detecting underground objects is ground penetrating radar (herein abbreviated GPR). In GPR, electromagnetic waves in the 1-100 kilohertz (herein abbreviated kHz) range are directed towards an area of interest”).
 It would have been obvious to one of ordinary skill in the art to include in the system for near-surface subsurface imaging for detecting and characterizing subsurface heterogeneities taught by Almuhaidib the laser that senses and the subsurface radar apparatus as taught by Lev since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the system for near-surface subsurface imaging for detecting and characterizing subsurface heterogeneities taught by Almuhaidib, it is within the capabilities of one of ordinary skill in the art to use the laser that senses with the predictable result of providing efficient seismic surveying and use the subsurface radar apparatus with the predictable result of obtaining an optimum image of the subsurface objects as needed in Almuhaidib (Paragraph [0022]).

In regards of claim 12 Almuhaidib and Lev teach the claimed invention as shown above for the claim 11. 
Almuhaidib further teaches an imaging device that dynamically generates a time sequence of images of properties of the acoustic waves (Almuhaidib FIG.6, paragraph [0043]: “As illustrated in the workflow of FIG. 6, the source and receiver wavefields are decomposed (for example to the P-wave potential using equation (3) above) before the imaging condition is applied (cross-correlating and stacking over all time steps and sources). The imaging condition computes the scalar product of the two wavefields at each time step and summation over all time levels and shot locations”); and
maps elastic wave fields of the acoustic waves (paragraph [0022]: “The ultimate goal in exploration seismology is to obtain an optimum image of the subsurface to map reservoir boundaries (for example, structural mapping) and to characterize reservoir properties (for example, porosity, saturation, permeability, and fracture density and orientation) for field evaluation and development” ; paragraph [0025]: “To locate and image the near-surface scatterers, the described approach uses a pre-stack, elastic, reverse-time migration (RTM) that utilizes the scattered body-to-surface waves (for example, body to P-, S-. and surface waves), the most sensitive part of the wavefield to near-surface heterogeneities, before an imaging condition is applied”); and 
a processor (FIG.1, paragraph [0033]: “a computer system 150 can be used to acquire seismic data. As described above, the computer system 150 can include one or more computing devices or systems”) that analyzes dynamic multi-wave data of the images (paragraph [0034]: “In a shot-profile domain, an image is constructed by: 1) forward propagating the reference wavefield (modeled data with the estimated source wavelet); 2) back propagating the scattered wavefield (recorded multi-component data) as boundary conditions; and 3) separating the reference and scattered wavefields into P-wave components (that is, divergence of the wavefield) before the imaging condition is applied at each image location” ; paragraph [0035]: “The multi-component source and receiver wavefields are extrapolated in time by solving a seismic elastic-wave equation in isotropic elastic media”) to quantify spatial variations in the mechanical and viscoelastic properties of the subsurface (paragraph [0028]: “However, any modeling scheme (for example, finite element, spectral elements, and the like) that can solve the elastic wave equation and takes into account spatial variations of the elastic properties (for example, lateral and vertical variations in velocities and densities of the materials) can be utilized. For a source wavefield, sources are incorporated in the simulation by adding a force term (for example, values of a source time function) to stress components at a cell point placed on the top of the computational grid, to mimic a vibroseis-type field acquisition (for example using a vibrator). For a receiver wavefield, sources are incorporated in the simulation by adding recorded data reversed in time (that is, a separated scattered wavefield) to the particle velocity components at cell points in the computational grid placed at the same locations as the receivers”).

Regarding claim 13, Almuhaidib and Lev teach claimed invention as shown above for the claim 12. 
Almuhaidib does not teach the laser controls an output of laser energy into different waves at a frequency range at the surface or subsurface by one or more of a spot size, pulse length, energy and triggering of the laser.
Lev teaches the laser controls an output of laser energy into different waves at a frequency range at the surface or subsurface by one or more of a spot size, pulse length, energy and triggering of the laser (Lev FIG.1, column 9, lines 36-46: “Multibeam laser 102 can be embodied as any laser having a coherence level high enough such that reflections from the matrix of laser spots generate a speckle pattern on detector 104. In general, the coherence length of multibeam laser 102 should be as least as long as the diameter of a single laser spot on the surface of the area of interest. In addition, multibeam laser 102 must be capable of simultaneously transmitting a plurality of laser beams to the area of interest, hence a matrix of laser spots, where each laser beam is substantially unique in a given laser property, such as frequency”).
It would have been obvious to one of ordinary skill in the art to further include in in the system for near-surface subsurface imaging for detecting and characterizing subsurface heterogeneities taught in combination by Almuhaidib and Lev the laser controlling an output of laser energy into different waves at a frequency range at the surface or subsurface by one or more of a spot size, pulse length, energy and triggering of the laser as taught by Lev since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the system for near-surface 

In regards of claim 15 Almuhaidib and Lev teach the claimed invention as shown above for the claim 11. 
Almuhaidib further teaches the perturbations resulting from an output of the laser are measured at a plurality of different depths in the subsurface by scattered signals (Almuhaidib FIG.1, paragraph [0032]: “besides the reflected seismic waves 102, there can be coherent noise (for example, surface waves 106), induced by the scattered body waves 104 caused by scatterers 122. Specifically, the earth model 100 shows scattered surface (Rayleigh) waves 106 excited by direct body waves 112 and upcoming reflected seismic waves 102”; paragraph [0021]: “For purposes of this disclosure, "near-surface" refers to the shallowest one wavelength depth from the earth's surface. For example, in case of 30 Hz dominant frequency and 1800 m/s wave speed, the shallowest one wavelength is equivalent to the top 60 m depth from the earth's surface”; paragraph [0027]: “The P-wave components (divergence of the wavefield) are derived from the spatial derivatives of the measured wavefields. The scattered body-to-surface waves travel horizontally along the free surface, and they provide optimal illumination and wavenumber coverage of the near surface when combined with nearly vertical body waves. However, because the surface waves decay exponentially with depth, the heterogeneities that are close to the free surface are better illuminated and imaged by the scattered surface waves”; paragraph [0058]: “However, because the amplitude of surface waves decays exponentially with depth, only near-surface heterogeneities that are close to the free surface (for example, shallower than one wavelength) can be illuminated and imaged by the scattered body-to-surface waves. As a result, the intensity of the imaged scatterers with scattered surface waves decreases with depth, and therefore, body-to-body-wave scattering contributes more to the image”) generated by the subsurface apparatus and form a depth profile (paragraph [0027]: “However, because the surface waves decay exponentially with depth, the heterogeneities that are close to the free surface are better illuminated and imaged by the scattered surface waves” and FIG. 5C, paragraph [0056]: “FIG. 5C illustrates that a precise depth image depends on the ability to accurately estimate a subsurface velocity model, especially for field data. As shown in FIG. 5C, small errors in the velocity model can significantly defocus the image results. In such cases, updating the velocity model based on least-square migration (LSM) or a waveform inversion can be useful to mitigate resultant artifacts in the RTM image”).
Almuhaidib does not teach radar signals generated by the subsurface radar apparatus.
Lev teaches radar signals generated by the subsurface radar apparatus (Lev column 2, lines 13-17: “A further known method for detecting underground objects is ground penetrating radar (herein abbreviated GPR). In GPR, electromagnetic waves in the 1-100 kilohertz (herein abbreviated kHz) range are directed towards an area of interest”).
It would have been obvious to one of ordinary skill in the art to further include in the system for near-surface subsurface imaging for detecting and characterizing subsurface heterogeneities taught in combination by Almuhaidib and Lev the radar signals generated by the subsurface radar apparatus taught by Lev since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the system for near-surface subsurface imaging for detecting and characterizing subsurface heterogeneities taught in combination by Almuhaidib and Lev, it is within the capabilities of one of ordinary skill in the art to include the radar signals generated by the subsurface radar apparatus taught by Lev with the predictable result of obtaining an optimum image of the subsurface objects as needed in Almuhaidib (Paragraph [0022]).

In regards of claim 16 Almuhaidib and Lev teach the claimed invention as shown above for the claim 15. 
Almuhaidib further teaches the depth profile provides for a characterization and monitoring of geologic hazards, infrastructure, and fluids (Almuhaidib paragraph [0022]: “However, in the real world, many factors affect the quality of seismic data. These factors include near-surface complexity in arid environments (for example, surface topography and near-surface heterogeneities) such as sand dunes, wadis/large escarpments, karsted carbonates, caves, dry river beds, and any abrupt change in the elastic properties of earth material (for example, velocity and density) not only due to lithology changes but also can be due to other material property variations such as pressure and fluid saturations”).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Almuhaidib in view of Corum et al. (U.S. Patent Application Publication 2016/0077055A1) hereinafter “Corum”.
In regards of claim 7, Almuhaidib teaches the claimed invention as shown above for the claim 1. 
 Almuhaidib does not teach the instrument includes a surface penetrating radar (SPR) apparatus that performs a rapid imaging of a dynamic scattered wave field generated by the insonification.
Corum teaches the instrument includes a surface penetrating radar (SPR) apparatus that performs a rapid imaging of a dynamic scattered wave field (Corum paragraph [0195]: “the guided surface wave may be used to detect objects located up to 200 m below the surface in dry sand. As the composition, density, stratification and/or moisture of the soil changes, the depth of detection changes. For example, objects may be located up to 30 m below the surface of other soils that have higher moisture content and are richer in nutrients. In contrast, typical ground penetrating radar is limited to about 18 meters in clean dry sand and 6 meters in dense wet clay. The depth of penetration can be increased by operating at lower frequencies”; paragraph [0196]: “For pulsed carrier radar, a guided surface waveguide probe 200 launches a series of guided surface waves at a defined repetition period. Each of the guided surface waves are transmitted for a predefined duration (or pulse width). The pulse width of the transmitted signal is chosen to ensure that the radar emits sufficient energy to allow detection of the backscatter from an object by a receiver”) generated by the insonification (reflected, scattered, detection, Corum paragraph [0191]: “In both cases, the ground radiation is omnidirectional about the antenna or probe. The transmitted radiation can be reflected and/or scattered by an object located below the surface of the lossy conducting medium 203”; paragraph [0196]: "To improve the ability to sense the object, the pulses can be launched at a defined repetition rate. The detected backscatter from the object may then be integrated within a signal processor every time a new pulse is transmitted, thereby reinforcing the detection”).
It would have been obvious to one of ordinary skill in the art to include in the system for near-surface subsurface imaging for detecting and characterizing subsurface heterogeneities taught by Almuhaidib the instrument including a surface penetrating radar (SPR) apparatus that performs a rapid imaging of a dynamic scattered wave field generated by the insonification as taught by Corum since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the system for near-surface subsurface imaging for detecting and characterizing subsurface heterogeneities taught by Almuhaidib, it is within the capabilities of one of ordinary skill in the art to use the instrument including a surface penetrating radar (SPR) apparatus that performs a rapid imaging of a dynamic scattered wave field generated by the 

In regards of claim 8 Almuhaidib and Corum teach the claimed invention as shown above for the claim 7. 
Almuhaidib further teaches the SPR apparatus interacts with the scattered signals of the acoustic waves by capturing or freezing wave motion of the acoustic waves (Almuhaidib paragraph [0080]: “For example, in a first implementation, a computer-implemented method for imaging and locating near-surface heterogeneities, comprising: isolating scattered body to primary, shear, and surface waves as a receiver wavefield from recorded near-surface scattered wave data generated by scatters; backward-propagating the isolated receiver wavefield through an earth model from a final to an initial state; cross-correlating a source wavefield and the receiver wavefields; stacking, over all time steps and sources, a source wavefield and the receiver wavefields lo generate a subsurface image; and initiating display of the subsurface image”).

In regards of claim 9 Almuhaidib and Corum teach the claimed invention as shown above for the claim 7. 
Almuhaidib further teaches the SPR apparatus detect selected displacement signals of the probing electromagnetic signals and display them versus time (Almuhaidib paragraph [0080]: “For example, in a first implementation, a computer-implemented method for imaging and locating near-surface heterogeneities, comprising: isolating scattered body to primary, shear, and surface waves as a receiver wavefield from recorded near-surface scattered wave data generated by scatters; backward-propagating the isolated receiver wavefield through an earth model from a final to an initial state; cross-correlating a source wavefield and the receiver wavefields; stacking, over all time steps and sources, a source wavefield and the receiver wavefields lo generate a subsurface image; and initiating display of the subsurface image”).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almuhaidib in view of Armistead (U.S. Patent 3295100A) hereinafter “Armistead”.
In regards of claim 10 Almuhaidib teaches the claimed invention as shown above for the claim 1. 
Almuhaidib does not teach a trigger device, wherein the non-contact acoustic source includes a sensing unit that senses the acoustic waves from the acoustic source, and outputs a pulse to the trigger device.
Armistead teaches a trigger device, wherein the non-contact acoustic source includes a sensing unit that senses the acoustic waves from the acoustic source, and outputs a pulse to the trigger device (Armistead FIG. 3; column 9, lines 6-12: “Receiving transducer 32 is connected to filter 82 which in turn is followed by amplifier and clipper 84 and trigger generator 44. Likewise, receiving transducer 30 is connected to filter 46 followed by amplifier and clipper 48 and trigger generator 45. The outputs of trigger generator 44 and trigger generator 45 are connected to cable pulser 87” and column 10, lines 35-39: “The peak value of the sawtooth voltage from the generator 176 is detected by the peak reading vacuum tube voltmeter 178 and applied to the D.C. amplifier 186, which provides an output whose amplitude is equivalent to the time difference between t’2 and t’0”). 
It would have been obvious to one of ordinary skill in the art to include in the system for near-surface subsurface imaging for detecting and characterizing subsurface heterogeneities taught by Almuhaidib trigger device, wherein the non-contact acoustic source includes a sensing unit that senses the acoustic waves from the acoustic source, and outputs a pulse to the trigger device as taught by Armistead since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the system for near-surface subsurface imaging for detecting and characterizing subsurface heterogeneities taught by Almuhaidib, it is within the capabilities of one of ordinary skill in the art to use trigger device, wherein the non-contact acoustic source includes a sensing unit that senses the acoustic waves from the acoustic source, and outputs a pulse to the trigger device as taught by Armistead with the predictable result of providing efficient detection of the earth formation.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Almuhaidib in view of Lev and further in view of Yacoubian (U.S. Patent Application Publication 2006/0215175A1) hereinafter “Yacoubian”.
In regards of claim 14 Almuhaidib and Lev teach the claimed invention as shown above for the claim 11. 
Neither Almuhaidib nor Lev teach the laser includes a Q-type switched laser.
Yacoubian teaches the laser includes a Q-type switched laser (Yacoubian paragraph [0098]: “An acoustic generation system can use either direct modulation of a CW laser or combined modulation of a pulsed laser such as a a-switched laser and direction modulation. Various architectures can implement the acoustic generation system”).
It would have been obvious to one of ordinary skill in the art to include in the system for near-surface subsurface imaging for detecting and characterizing subsurface heterogeneities taught in combination by Almuhaidib and Lev the laser including a Q-type switched laser as taught by Yacoubian since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the system for near-surface subsurface imaging for detecting and characterizing subsurface heterogeneities taught in combination by Almuhaidib and Lev, it is within the capabilities of one of ordinary skill in the art to use the laser including a Q-type switched laser as taught by Yacoubian with the predictable result of providing efficient subsurface detection.
	
	
Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Almuhaidib in view of Gjessing et al. (U.S. Patent 4843597A) hereinafter “Gjessing”.
In regards of claim 17, Almuhaidib teaches A method for determining a subsurface feature (Almuhaidib FIG. 1, paragraph [0012]: “FIG. 1 is a schematic earth model illustrating reflected seismic waves as a source for a reference/source wavefield and a receiver wavefield composed of near-surface scattered waves (corresponding to scattered body waves and surface waves, respectively), according to an implementation” ; paragraph [0020]: “This disclosure describes computer-implemented methods, software, and systems for imaging and locating near-surface heterogeneities using seismic data by accounting for information contained in near-surface scattered body-to-surface waves when modeling wave propagation for subsurface imaging”), comprising: 
transmitting at least one acoustic wave at a surface location (FIG.1, paragraph [0032]: “The example earth model 100 includes a seismic source 108 (for example, a seismic air-gun or other seismic source) that can emit seismic energy. Although seismic source 108 is illustrated beneath a free surface 110”); 
sensing a plurality of perturbations in response to the output of the at least one acoustic wave (FIG.1, paragraph [0032]: “besides the reflected seismic waves 102, there can be coherent noise (for example, surface waves 106), induced by the scattered body waves 104 caused by scatterers 122. Specifically, the earth model 100 shows scattered surface (Rayleigh) waves 106 excited by direct body waves 112 and upcoming reflected seismic waves 102”) at different depths in a subsurface at or near the surface location (paragraph [0021]: “For purposes of this disclosure, "near-surface" refers to the shallowest one wavelength depth from the earth's surface. For example, in case of 30 Hz dominant frequency and 1800 m/s wave speed, the shallowest one wavelength is equivalent to the top 60 m depth from the earth's surface”; paragraph [0027]: “The P-wave components (divergence of the wavefield) are derived from the spatial derivatives of the measured wavefields. The scattered body-to-surface waves travel horizontally along the free surface, and they provide optimal illumination and wavenumber coverage of the near surface when combined with nearly vertical body waves. However, because the surface waves decay exponentially with depth, the heterogeneities that are close to the free surface are better illuminated and imaged by the scattered surface waves”; paragraph [0058]: “However, because the amplitude of surface waves decays exponentially with depth, only near-surface heterogeneities that are close to the free surface (for example, shallower than one wavelength) can be illuminated and imaged by the scattered body-to-surface waves. As a result, the intensity of the imaged scatterers with scattered surface waves decreases with depth, and therefore, body-to-body-wave scattering contributes more to the image”); 
determining a plurality of measurements of the at least one acoustic wave at the different depths (paragraph [0021]: “For purposes of this disclosure, "near-surface" refers to the shallowest one wavelength depth from the earth's surface. For example, in case of 30 Hz dominant frequency and 1800 m/s wave speed, the shallowest one wavelength is equivalent to the top 60 m depth from the earth's surface”; paragraph [0027]: “The P-wave components (divergence of the wavefield) are derived from the spatial derivatives of the measured wavefields. The scattered body-to-surface waves travel horizontally along the free surface, and they provide optimal illumination and wavenumber coverage of the near surface when combined with nearly vertical body waves. However, because the surface waves decay exponentially with depth, the heterogeneities that are close to the free surface are better illuminated and imaged by the scattered surface waves”; paragraph [0058]: “However, because the amplitude of surface waves decays exponentially with depth, only near-surface heterogeneities that are close to the free surface (for example, shallower than one wavelength) can be illuminated and imaged by the scattered body-to-surface waves. As a result, the intensity of the imaged scatterers with scattered surface waves decreases with depth, and therefore, body-to-bodywave scattering contributes more to the image”); 
comparing data of the plurality of measurements to a computational elastic or viscoelastic acoustic propagation model for depths corresponding to the different depths of the at least one acoustic wave in the subsurface (elastic model, paragraph [0030]: “An earth model is built by assigning values of elastic material properties (for example, primary wave speed, shear wave speed, and density) at each spatial point/cell location in a computational grid. The assigned elastic material property values represent the Earth's geological structures desired to simulate the response of wave propagation through” and FIG.6; para [0043] “As illustrated in the workflow of FIG. 6, the source and receiver wavefields are decomposed (for example to the P-wave potential using equation (3) above) before the imaging condition is applied (cross-correlating and stacking over all time steps and sources). The imaging condition computes the scalar product of the two wavefields at each time step and summation over all time levels and shot locations”); and 
determining in response to the comparison a set of elastic or viscoelastic parameters for the surface location (paragraph [0022]: “The ultimate goal in exploration seismology is to obtain an optimum image of the subsurface to map reservoir boundaries (for example, structural mapping) and to characterize reservoir properties (for example, porosity, saturation, permeability, and fracture density and orientation) for field evaluation and development"; paragraph [0025]: “To locate and image the near-surface scatterers, the described approach uses a pre-stack, elastic, reverse-time migration (RTM) that utilizes the scattered body-to-surface waves (for example, body to P-, S-, and surface waves), the most sensitive part of the wavefield to near-surface heterogeneities, before an imaging condition is applied”; paragraph [0028]: “Modeled waves are typically simulated using computer programs that numerically solve an elastic wave equation with a time-domain finite difference scheme. However, any modeling scheme (for example, finite element, spectral elements, and the like) that can solve the elastic wave equation and takes into account spatial variations of the elastic properties (for example, lateral and vertical variations in velocities and densities of the materials) can be utilized. For a source wavefield, sources are incorporated in the simulation by adding a force term (for example, values of a source time function) to stress components at a cell point placed on the top of the computational grid, to mimic a vibroseis-type field acquisition (for example using a vibrator). For a receiver wavefield, sources are incorporated in the simulation by adding recorded data reversed in time (that is, a separated scattered wavefield) to the particle velocity components at cell points in the computational grid placed at the same locations as the receivers”; paragraph [0035]: “The multi-component source and receiver wavefields are extrapolated in time by solving a seismic elastic-wave equation in isotropic elastic media”). 
Almuhaidib does not teach transmitting a synchronized radar signal that interacts with the at least one acoustic wave.
Gjessing teaches transmitting a synchronized radar signal that interacts with the at least one acoustic wave (Gjessing FIG.16; column 10, lines 6-22: “FIG. 16 indicates how the focusing can be effected for the acoustic and the electromagnetic part of the system respectively. In the separate diagrams A, B, C and D in FIG 16 water surface is designated 71 and a sub-surface object 72, whereas the sea bed is designated 75. The position of the radar is shown at 70, whereas corresponding acoustic sources or source arrays respectively are shown at 77a, 77c as well as 77b and 77d respectively. The various combinations of focusing serve to improve the detection and mapping performance. More particularly diagram A indicates a situation in which none of the system parts are focused. In diagram 8 the acoustic system beam energy is focused at specific points in the sub-surface structure 72. The radar part here operates without focusing. In diagram D the radar part is adapted for synchronously scanning with the acoustic source array”).
It would have been obvious to one of ordinary skill in the art to include in the method for determining a subsurface feature taught by Almuhaidib the transmitting a synchronized radar signal that interacts with the at least one acoustic wave as taught by Gjessing since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the method for determining a subsurface feature taught by Almuhaidib, it is within the capabilities of one of ordinary skill in the art to  

Regarding claim 19, Almuhaidib and Gjessing teach claimed invention as shown above for the claim 17, Almuhaidib further teaches sensing the plurality of perturbations includes measuring scattered radar signals of the synchronized radar signal that interact with the at least one acoustic waves at the one or more depths of the subsurface below the perturbed surface (Almuhaidib paragraph [0027]: “However, because the surface waves decay exponentially with depth, the heterogeneities that are close to the free surface are better illuminated and imaged by the scattered surface waves”; FIG. 5C ; paragraph [0056]: “FIG. 5C illustrates that a precise depth image depends on the ability to accurately estimate a subsurface velocity model, especially for field data. As shown in FIG. 5C, small errors in the velocity model can significantly defocus the image results. In such cases, updating the velocity model based on least-square migration (LSM) or a waveform inversion can be useful to mitigate resultant artifacts in the RTM image”).

Regarding claim 20, Almuhaidib and Gjessing teach claimed invention as shown above for the claim 17, Almuhaidib further teaches the at least one acoustic wave includes Rayleigh waves (FIG.1; paragraph [0032]: “besides the reflected seismic waves 102, there can be coherent noise (for example, surface waves 106), induced by the scattered body waves 104 caused by scatterers 122. Specifically, the earth model 100 shows scattered surface (Rayleigh) waves 106 excited by direct body waves 112 and upcoming reflected seismic waves 102”) having an amplitude that decreases with depth and depends on elasticity characteristics of the subsurface (See X-axis, FIG.3A-3F; paragraph [0050]: “FIGS. 3B, 3E, and 3H illustrate a total wavefield simulated using a model with scatterers (for example, 122 of FIG. 1). FIGS. 3C, 3F, and 3I illustrate a scattered wavefield. The scales (for example, as indicated by 302 of FIG. 3A) at the bottom of each of FIGS. 3A-C, 3D-F, and 3G-I indicate amplitudes. In each of FIGS. 3A-C, 3D-F, and 3G-I, a seismic source is configured to be at (x, z)=(150 m, 0 m)”; paragraph [0030]: “An earth model is built by assigning values of elastic material properties (for example, primary wave speed, shear wave speed, and density) at each spatial point/cell location in a computational grid. The assigned elastic material property values represent the Earth's geological structures desired to simulate the response of wave propagation through”).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Almuhaidib in view of Gjessing and further in view of Searles et al. (U.S. Patent Application Publication 2009/0292516A1) hereinafter “Searles”.
In regards of claim 18 Almuhaidib and Gjessing teach the claimed invention as shown above for the claim 17. 
Almuhaidib further teaches computational elastic or viscoelastic propagation model for describing displacements of the at least one acoustic waves at the different depths to infer or derive elastic and viscoelastic parameters of the subsurface in three dimensions (Almuhaidib paragraph [0031]: “While this disclosure emphasizes two-dimensional (2D) earth models (as 2D models are generally more feasible than 30 earth models in terms of the computational efficiency), the described approach can be extended to three-dimensional (3D) models”; paragraph [0027]: “However, because the surface waves decay exponentially with depth, the heterogeneities that are close to the free surface are better illuminated and imaged by the scattered surface waves”; FIG. 5C; paragraph [0056]: “FIG. 5C illustrates that a precise depth image depends on the ability to accurately estimate a subsurface velocity model, especially for field data. As shown in FIG. 5C, small errors in the velocity model can significantly defocus the image results. In such cases, updating the velocity model based on least-square migration (LSM) or a waveform inversion can be useful to mitigate resultant artifacts in the RTM image”; paragraph [0035]-[0036]: “The multi-component source and receiver wavefields are extrapolated in time by solving a seismic elastic-wave equation in isotropic elastic media as: 
                
                    ρ
                    
                        
                            
                                
                                    ∂
                                
                                
                                    2
                                
                            
                            u
                        
                        
                            ∂
                            
                                
                                    t
                                
                                
                                    2
                                
                            
                        
                    
                    -
                    
                        
                            λ
                            +
                            2
                            μ
                        
                    
                    ∇
                    
                        
                            ∇
                            ∙
                            u
                        
                    
                    +
                    μ
                    ∇
                    ×
                    
                        
                            ∇
                            ×
                            u
                        
                    
                    =
                    f
                     
                    ,
                
             
where, ρ is density, λ and μ are lame parameters, u is the displacement vector, and f is a force term (for example, source wavelet or receiver wavefield injected as a boundary condition”).
Neither Almuhaidib nor Gjessing teach combining radar-based measured displacements with the computational elastic or viscoelastic propagation model.
Searles teaches combining radar-based measured displacements with the computational elastic or viscoelastic propagation model (Searles paragraph [0073]: “The displacement measurements from tilt arrays or remote sensing may be used to further constrain or improve the layered earth model and layer properties. Field-wide surveillance methods may include real-time surveying of earth surface and subsurface displacements via tilt arrays. Another such method may employ remote sensing capabilities (e.g., Interferometric Synthetic Aperture Radar (lnSAR), Light Detection and Ranging (LiDAR), Global Positioning System (GPS)) to periodically survey earth surface displacements. For some embodiments it may be desirable to integrate field-wide surveillance methods with earth stress analysis methods as part of a calibration scheme and to enable rapid forward or inverse modeling capabilities. The displacement measurements may be used to further constrain or improve the model and/or properties on the basis of minimizing the square of the error between the measured surface displacements and the displacement field quantity predicted by the earth stress analysis method”). 
It would have been obvious to one of ordinary skill in the art to include in the method for determining a subsurface feature taught by Almuhaidib in combination with Gjessing the combining radar-based measured displacements with the computational elastic or viscoelastic propagation model as taught by Searles since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the method for determining a subsurface feature taught by Almuhaidib in combination with Gjessing, it is within the capabilities of one of ordinary skill in the art to combine radar-based measured displacements with the computational elastic or viscoelastic propagation model as taught by Searles with the predictable result of efficient profiling the earth for seismic events.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Greneker, III et al. (U.S. Patent Application Publication 2005/0128123A1) stabilizing motion in a radar detection system using ultrasonic radar range information;
Biggs (U.S. Patent Application Publication 2005/0062639A1) teaches a sub-surface radar imaging
Allegar et al. (U.S. Patent 10768325B2) teaches a method to estimate 4D seismic acquisition repeatability specifications from high-resolution near-water-bottom seismic images
Rikoski (U.S. Patent Application Publication 2013/0083621A1) teaches a systems and methods for seismic survey.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648